Title: To Thomas Jefferson from Albert Gallatin, 6 January 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            January 6th 1806 [i.e. 1807]
                            
                        
                        I enclose three letters from the Supervisor of South Carolina which relate in part to a bill of injunction
                            filed against him, at the instance as I understand of William Smith the former member of Congress, for the purpose of
                            stopping all proceedings in the collection of the direct tax. I have marked in each letter the paragraphs which relate to
                            that subject.
                        This is quite a new proceeding. What Judge Bee will do no person can foresee. But if a district judge can, on
                            motion of individuals, grant an injunction or issue any other process
                            forbidding generally a Supervisor or collector to proceed in the execution of his duties, the whole of our revenue, impost
                            as well as any other is at the mercy of any evil disposed & unprincipled or wrong headed judge. The novelty of the
                            attempt induced me to wait for the attorney general. Something however must be done. As a part of the last letter of the
                            Supervisor embraces some propositions to amend the law, I may send it to some committee & in that way bring the subject
                            under the notice of Congress.
                        But must the district attorney be instructed how to proceed? and if the judge shall grant the injunction,
                            must the Supervisor obey it & cease to collect? Those are questions on which I request the favor of your opinion, if you
                            do not think it proper to give any positive directions. 
                  Very respectfully Your obedt. Sevt.
                        
                            Albert Gallatin
                            
                        
                        
                            I enclose copy of my answer to the first letters of the Supervisor of the 14th July, so far as relates to
                                that point. The two last of 27th Octr & 19th. Decer. are yet unanswered on that point.
                        
                    